ORDER
PER CURIAM.
Elaine Riegle (Riegle) appeals the judgment entered by the trial court in favor of Michael H. Paffrath and Barbara A.L. Paf-frath d/b/a Michael H. Paffrath General Contractor,1 and Michael H. Paffrath Contractor, Inc., (the Corporation) (collectively Defendants) after a jury trial on Riegle’s breach of contract and breach of implied warranty claims against the Corporation; after the trial court directed a verdict in favor of Defendants on Riegle’s fraudulent misrepresentation and negligent misrepresentation claims at the close of Riegle’s evidence; and after the trial court directed a verdict in favor of Michael and Barbara on Riegle’s breach of contract and breach of implied warranty claims. Riegle appeals the judgment only to the extent the trial court granted directed verdicts in favor of Defendants and not to the extent the jury found in favor of the Corporation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. For convenience, when we need to refer to one of the individual Paffraths we will use his or her first name only. By doing so, we do not mean to be disrespectful.